Filed 8/2/16 P. v. Morales CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B270628
                                                                        (Super. Ct. No. VA052814-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

TONY J. MORALES,

     Defendant and Appellant.


                   Tony J. Morales appeals an order denying his petition for resentencing and
reduction of his first degree burglary conviction to a misdemeanor pursuant to
Proposition 47, “the Safe Neighborhoods and Schools Act.” (Pen. Code,
§§ 459, 1170.18. subds. (a), (f).)1
                   We appointed counsel to represent Morales in this appeal. After
examination of the record, counsel filed an opening brief raising no issues. (People v.
Wende (1979) 25 Cal. 3d 436, 441.) On June 22, 2016, we advised Morales that he had
30 days within which to personally submit any contentions or issues that he wished to
raise on appeal. On July 20, 2016, we received his response contending that the value of
property taken during the first degree burglary was less than $950, and that the trial court
erred by not holding an evidentiary hearing to determine the value of property taken.



         1
             All further statutory references are to the Penal Code.
Pursuant to People v. Kelly (2006) 40 Cal. 4th 106, 123-124, we present a factual and
procedural summary of the case and a brief discussion of Morales’s contentions.
                          FACTS AND PROCEDURAL HISTORY
              On June 18, 1999, following a court trial, Morales was convicted of first
degree burglary. (§ 459.) The trial court also found that Morales suffered two prior
serious felony strike convictions. (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d).) As a
third-strike offender, the court sentenced Morales to a prison term of 25 years to life,
imposed a $200 restitution fine and a $200 parole revocation restitution fine (suspended),
and awarded Morales 378 days of presentence custody credit.
              On December 31, 2015, Morales, in propria persona, filed a petition for
resentencing pursuant to Proposition 47. On January 21, 2016, the trial court denied the
petition, stating that first degree burglary is not an eligible offense within section
1170.18. On March 3, 2016, Morales appealed.
                                        DISCUSSION
              Proposition 47 reduces enumerated theft and drug felony offenses to
misdemeanors and also establishes a resentencing mechanism for inmates currently in
custody on such offenses. First degree burglary is not among the eligible offenses
enumerated in Proposition 47. Thus, the trial court did not err by summarily denying
Morales’s petition without a hearing.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                            GILBERT, P. J.
We concur:


              YEGAN, J.



              PERREN, J.

                                               2
                              Margaret M. Bernal, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             Stephen Borgo, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintif f and Respondent.




                                          3